DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
2.	Applicants’ amendment of claims 1 and 52 in the reply filed on 29 September 2021 is acknowledged.
3.	Applicants’ cancellation of claims 36, 37, and 49-51 in the reply filed on 29 September 2021 is acknowledged.
4.	Applicants’ addition of claims 58-62 in the reply filed on 29 September 2021 is acknowledged.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 1, 2, 4, 29, 30, 35, 52-54, 56, and 58-62 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1, 2, 4, 29, 30, 35, 52-54, 56, and 58-62 of the application and claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2 is in effect a “species” of the “generic” invention of claims 1, 2, 4, 29, 30, 35, 52-54, 56, and 58-62. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 2, 4, 29, 30, 35, 52-54, 56, and 58-62 of the application are anticipated by claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2, it is not patentably distinct from claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 2, 4, 29, 30, 35, 52-54, 56, and 58-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a. Regarding independent claim 1, newly-added recitation “an inner fenestrated structure that is recessed from the fenestrated wall” (emphasis added) was not disclosed in the specification as originally filed. Said recitation is not shown in the figures either. None of the specification (as originally filed) nor the drawings show an "inner fenestrated structure” that is “recessed from the fenestrated wall”. The "inner fenestrated structure” is clearly shown in Figure 2 as inside the “a fenestrated wall”, having the same height, and coaxial with it. Claims 2, 4, 29, 30, 35, and 60-62 depend from independent claim 1.
b. Regarding independent claim 52, newly-added recitation “an inner fenestrated structure that is recessed from the fenestrated wall” (emphasis added) was not disclosed in the specification 
c. Regarding claim 35, the combination of newly-added recitation “an inner fenestrated structure that is recessed from the fenestrated wall and that defines a plurality of lateral openings” (independent claim 1) WITH “wherein the implant comprises one or more two-dimensional or three-dimensional fenestrated and, at least partially hollow, mechanical structures” (claim 35) was not disclosed in the specification as originally filed. Said recitation is not shown in the figures either.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



10.	Claims 1, 2, 4, 29, 30, 35, 52-54, 56, and 58-62 are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Malone (US PG Pub No. 2004/0225360 A1; cited in Applicant’s IDS).
Regarding independent claim 1 and independent claim 52, and referring to Figures 2-6, 15, 19-21, and 29, Malone ‘360 discloses a musculo-skeletal implant (Figures 5 and 6 – implant 120; Figures 19-21 and 29 – implant 400) having a first end (proximal or posterior end of each of implant 120 and implant 400), a second end (distal or anterior end of each of implant 120 and implant 400), and a longitudinal axis extending between respective center points of the first and second ends, the implant comprising a fenestrated wall (Figures 5 and 6 – wall 122/132; Figures 19-21 and 29 – outer wall of implant 400) extending around the longitudinal axis and defining a plurality of fenestrations (Figures 5 and 6 – fenestrations 134; Figures 19-21 and 29 – fenestrations formed through outer wall of implant 400) that form a plurality of interconnected pathways (just like Figure 1 of the instant application, the “interconnected pathways” are defined by interconnected “imaginary lines” between opposite-facing fenestrations) extending laterally through the implant (Figure 4, Figure 5, Figure 19, and Figure 21) which promote bone or tissue growth therethrough ([0063]-[0066]; [0076]; [0080]);

wherein the fenestrated wall is monolithic (the “wall” is clearly shown as monolithic in the drawings; further, see [0062]), with at least two of the fenestrations defined by the fenestrated wall arranged laterally around the longitudinal axis relative to one another and positioned at a same axial height such that a plane perpendicular to the longitudinal axis intersects respective center points of the at least two of the fenestrations (see annotated Figures 4 and 19 below), and at least two other ones of the fenestrations defined by the fenestrated wall arranged along a direction of the longitudinal axis relative to one another (see annotated Figures 4 and 19 below); and 
wherein the fenestrated wall is sufficiently rigid such that the implant is configured to maintain its shape when a majority of the fenestrated wall is implanted into and contacts bone ([0062]) while a pathway extending perpendicularly from one side of the implant through the longitudinal axis to an opposite side of the implant remains substantially unobstructed (just like Figure 1 of the instant application, annotated Figures 4 and 19, shown below, show “a pathway extending perpendicularly from one side of the implant through the longitudinal axis to an opposite side of the implant remains substantially unobstructed”).

    PNG
    media_image1.png
    311
    479
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    311
    611
    media_image2.png
    Greyscale


Regarding claim 2 and claim 53, further comprising a “biologic core” (Figure 19 and Figure 21 – core 410; further, see [0063]-[0066]; [0076]; [0080]).

Regarding claim 29 and independent claim 52, wherein the implant further comprises a thread (Figure 3 – thread 54; Figures 5 and 6 – thread 164) formed on and extending radially outward from at least part of the fenestrated wall to secure the implant to bone ([0073]; [0079]). Further, the teaching of providing the musculo-skeletal implant with a thread is also applicable to the musculo-skeletal implant embodiment of Figures 19-21 and 29 ([0073]; [0079]).
Regarding claim 30 and claim 56, wherein the implant comprises a bone reinforcement implant (the implant by itself is clearly shown in the figures as “a bone reinforcement implant”).
Regarding claim 35, since no particular structure has been recited to describe said “one or more two-dimensional or three-dimensional fenestrated and, at least partially hollow, mechanical structures”, then any of “end cap 52” (Figure 2), “end cap 152” (Figure 7), “end cap 404” and/or “plug 408” (Figure 19), “screw 420” (Figure 29) is broadly interpreted to read on said “one or more two-dimensional or three-dimensional fenestrated and, at least partially hollow, mechanical structures” having sufficient integrity to maintain its form against its own weight.
Regarding claim 58 and claim 60, as indicated above in the “fenestrated wall” interpretation and the “inner fenestrated structure” interpretation, wherein the fenestrated wall is an outer fenestrated wall, and wherein the inner fenestrated structure comprises an inner fenestrated wall.  
Regarding claim 59 and claim 61, wherein the fenestrated wall and the inner fenestrated structure are integrally connected with one another via any of “end cap 52” (Figure 2), “bottom as a single unit (In re Larson et al., 144 U.S.P.Q. 347). "Integral" is sufficiently broad to embrace constructions united by such means as fastening and welding (In re Hotte, 177 U.S.P.Q. 326). “[t]he use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Regarding claim 62, as shown in Figure 10 and Figure 15, Malone ‘360 teaches that the distal/anterior end of each of implant 120 and implant 400 could be modified to comprise an integral tip at the end that narrows as the tip extends away from the opposite end. Malone ‘360 further teaches – “The anterior end 26 can be rounded in order to facilitate the insertion of the cage 20 relative to one or more bone structures” ([0073]). The Examiner is broadly interpreting the term “integral” as "unitary" or member of a "unit" (once assembled). The term "integral" was held not to be limited to a fabrication of the parts from a single piece of metal, but was inclusive of other means of maintaining the parts fixed together as a single unit (In re Larson et al., 144 U.S.P.Q. 347). "Integral" is sufficiently broad to embrace constructions united by such means as fastening and welding (In re Hotte, 177 U.S.P.Q. 326). “[t]he use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1 and 52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774